[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Rogers v. Eppinger, Slip Opinion No. 2018-Ohio-4058.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2018-OHIO-4058
            ROGERS, APPELLANT, v. EPPINGER, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Rogers v. Eppinger, Slip Opinion No. 2018-Ohio-4058.]
Habeas Corpus—R.C. 2969.25(C)—Failure to document balance of inmate
        account for six months preceding filing of petition—Court of appeals’
        dismissal of petition affirmed.
     (No. 2017-1644—Submitted April 10, 2018—Decided October 9, 2018.)
     APPEAL from the Court of Appeals for Lorain County, No. 17CA011193.
                                  ________________
        Per Curiam.
        {¶ 1} Appellant, Willie J. Rogers, appeals the judgment of the Ninth District
Court of Appeals dismissing his petition for a writ of habeas corpus. We affirm.
                                      Background
        {¶ 2} On June 9, 1983, Rogers was convicted of two counts of kidnapping
and three counts of gross sexual imposition in Cuyahoga County Common Pleas
                            SUPREME COURT OF OHIO




Court case No. CR-82-176974. The trial judge imposed an aggregate prison term
of 20 to 65 years. Rogers’s sentence was subsequently modified to 15 to 65 years.
       {¶ 3} On August 17, 1992, Rogers was granted parole, effective December
2, 1992. However, on November 24, 1992, the Ohio Department of Rehabilitation
and Correction (“ODRC”) informed Rogers that he would be released into the
custody of the Maricopa County (Arizona) Sheriff’s Department and that his
reporting obligations in Ohio would begin once Arizona released him from custody.
ODRC also notified Rogers that his Ohio reporting obligations would continue for
at least two years.
       {¶ 4} Arizona received custody of Rogers in December 1992 and released
him in December 1996. However, it appears that Rogers failed to report his
whereabouts to the state of Ohio, as required by the terms of his release. Rogers
was declared a parole violator on August 1, 2003.
       {¶ 5} On July 12, 2013, an Ohio arrest warrant was issued for Rogers for
violating the conditions of his parole. On June 18, 2015, Governor John Kasich
signed an extradition request to the state of California for the return of Rogers.
Rogers was returned to the custody of Ohio on July 30, 2015. He received a parole
hearing on July 25, 2017 and was denied an early release.
       {¶ 6} On September 1, 2017, Rogers filed a complaint in the Ninth District
Court of Appeals seeking a writ of habeas corpus against appellee, Grafton
Correctional Institution Warden LaShann Eppinger. He raised two arguments
against his reincarceration in Ohio: (1) that he never received notice of his Ohio
reporting obligations upon release from custody in Arizona and that he never agreed
to those conditions and (2) that due to the length of time that had passed since
Rogers was released on parole by the Adult Parole Authority, the state of Ohio was
estopped from pursuing him for a technical parole violation. He also averred that
he did attempt to report to Ohio but was told that there was no record of him being
on parole.




                                        2
                                 January Term, 2018




       {¶ 7} On October 10, 2017, the court of appeals sua sponte dismissed the
petition due to Rogers’s failure to abide by the mandatory filing requirements of
R.C. 2969.25. When an inmate files a civil action or appeal against a government
entity or employee in a court of common pleas, court of appeals, county court, or
municipal court, he must comply with the procedural requirements contained in
R.C. 2969.25. R.C. 2969.25(C)(1) specifies that when an inmate files a civil suit
against a government official and seeks a waiver of the filing fees, the inmate must
file an affidavit that contains the monetary balance in the inmate’s account for each
of the preceding six months as certified by the institutional cashier. The account
statement submitted by Rogers covered the six months between January 1, and July
1, 2017, but it did not have any information for the two months immediately
preceding the filing of the petition.
       {¶ 8} Rogers appealed.
                                        Analysis
       {¶ 9} In his first proposition of law, Rogers argues that we should excuse
his noncompliance with the “petty” technical requirements of R.C. 2969.25(C).
However, R.C. 2969.25(C) “[does not] permit substantial compliance.” State ex
rel. Manns v. Henson, 119 Ohio St. 3d 348, 2008-Ohio-4478, 894 N.E.2d 47, ¶ 4.
“The requirements of R.C. 2969.25 are mandatory and failure to comply with them
requires dismissal of an inmate’s complaint.” State ex rel. Hall v. Mohr, 140 Ohio
St.3d 297, 2014-Ohio-3735, 17 N.E.3d 581, ¶ 4.
       {¶ 10} In his second proposition of law, Rogers challenges the
constitutionality of the statute on its face and as applied, summarily asserting that
R.C. 2969.25 is “unconstitutionally vague, ambiguous, and overbroad” and is
“arbitrarily applied.” But his conclusory statements do not “rebut the presumed
constitutionality of the statute.” State ex rel. Evans v. McGrath, 151 Ohio St. 3d
345, 2017-Ohio-8290, 88 N.E.3d 957, ¶ 6 (rejecting constitutional challenge to




                                           3
                             SUPREME COURT OF OHIO




R.C. 2969.25(C)(1) filing requirements); accord Boles v. Knab, 129 Ohio St. 3d
222, 2011-Ohio-2859, 951 N.E.2d 389, ¶ 3 (same).
       {¶ 11} Although Rogers also attempts to argue that the state of Ohio has no
authority to keep him confined, the merits of any underlying claims in his habeas
petition are not properly before this court.
       {¶ 12} We hold that the court of appeals properly dismissed Rogers’s
petition for failure to attach the statement of his inmate account that is required by
R.C. 2969.25(C).
                                                                 Judgment affirmed.
       O’CONNOR, C.J., and O’DONNELL, FRENCH, FISCHER, DEWINE, and
DEGENARO, JJ., concur.
       KENNEDY, J., concurs in judgment only.
                                _________________
       Willie J. Rogers, pro se.
       Michael DeWine, Attorney General, and Maura O’Neill Jaite, Assistant
Attorney General, for appellee.
                                _________________




                                          4